Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered October 4, 1995, convicting him of robbery in the first degree, robbery in the second degree (two counts), criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and unauthorized use of motor vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly found that the defendant had failed to make the requisite prima facie showing that the People were using their peremptory challenges in an impermissibly discriminatory manner (see, Batson v Kentucky, 476 US 79; People v Childress, 81 NY2d 263). Thus, the court properly did not require the People to proffer race neutral reasons for the challenges (see, Hernandez v New York, 500 US 352; People v Childress, 81 NY2d 263, supra).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not warrant reversal of the judgment. Rosenblatt, J. P., Ritter, Krausman and Florio, JJ., concur.